UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES ACT OF 1934 Commission File Number 1-12434 M/I HOMES, INC. (Exact name of registrant as specified in it charter) Ohio 31-1210837 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Easton Oval, Suite 500, Columbus, Ohio 43219 (Address of principal executive offices) (Zip Code) (614) 418-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer X Non-accelerated filer Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common shares, par value $.01 per share: 18,523,335 shares outstanding as of July 27, 2010 M/I HOMES, INC. FORM 10-Q TABLE OF CONTENTS PART 1. FINANCIAL INFORMATION Item 1. M/I Homes, Inc. and Subsidiaries Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at June 30, 2010 (Unaudited) and December 31, 2009 3 Unaudited Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 4 Unaudited Condensed Consolidated Statement of Shareholders’ Equity for the Six Months Ended June 30, 2010 5 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 6 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 22 Item 3. Quantitative and Qualitative Disclosures About Market Risk 44 Item 4. Controls and Procedures 46 PART II. OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults Upon Senior Securities 47 Item 5. Other Information 47 Item 6. Exhibits 47 Signatures 48 Exhibit Index 49 2 M/I HOMES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Dollars in thousands, except par values) (Unaudited) ASSETS: Cash $ $ Restricted cash Mortgage loans held for sale Inventory Property and equipment - net Investment in unconsolidated limited liability companies Income tax receivable Other assets TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY LIABILITIES: Accounts payable $ $ Customer deposits Other liabilities Community development district obligations Obligation for consolidated inventory not owned - Note payable bank - financial services operations Note payable – other Senior notes – net of discount of $448 and $576, respectively, at June 30, 2010 and December 31, 2009 TOTAL LIABILITIES Commitments and contingencies - - SHAREHOLDERS’ EQUITY: Preferred shares – $.01 par value; authorized 2,000,000 shares; issued 4,000 shares Common shares – $.01 par value; authorized 38,000,000 shares; issued 22,101,723 shares at June 30, 2010 and December 31, 2009 Additional paid-in capital Retained earnings Treasury shares – at cost – 3,578,504 and 3,580,987 shares, respectively, at June 30, 2010 and December 31, 2009 ) ) TOTAL SHAREHOLDERS’ EQUITY TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ See Notes to Unaudited Condensed Consolidated Financial Statements. 3 M/I HOMES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended June 30, June 30, (In thousands, except per share amounts) (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenue $ Costs, expenses and other loss: Land and housing Impairment of inventory and investment in unconsolidated limited liability companies General and administrative Selling Interest Other loss - - - Total costs, expenses and other loss Loss before income taxes ) Provision (benefit) for income taxes 61 19 ) Net loss $ )
